           Case 1:18-cv-08411-VEC Document 193 Filed 07/31/20 Page 1 of 4



                                                                    USDC SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALLY FILED
 -------------------------------------------------------------- X   DOC #:
 RV SKINCARE BRANDS LLC,                                        :   DATE FILED: 07/31/2020
                                                                :
                                              Plaintiff,        :
                                                                :     18-CV-8411 (VEC)
                            -against-                           :
                                                                :   DEFAULT JUDGMENT
                                                                :
 DIGBY INVESTMENTS LIMITED, ET AL.,                             :
                                                                :
                                           Defendants.          :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on both May 10, 2019, and September 27, 2019, Defendant Digby

Investments Limited (“Digby”) failed to appear in response to an order to show cause why

default judgment should not be entered against it in this action;

        WHEREAS the issue of damages was postponed until the conclusion of this case, see

Dkt. 81;

        WHEREAS Plaintiff RV Skincare Brands LLC has agreed to the dismissal of all

remaining Defendants in this action, Dkt. 192;

        WHEREAS Plaintiff has elected statutory damages pursuant to the Lanham Act, 15

U.S.C. § 1117(c), Dkt. 192;

        WHEREAS Plaintiff, on account of Digby’s failure to appear, seeks damages for willful

violations, which shall be “not more than $2,000,000 per counterfeit mark per type of goods or

services sold, offered for sale, or distributed, as the court considers just,” 15 U.S.C. § 1117(c);

        WHEREAS Plaintiff seeks $50,000 per violation for the use of three infringing marks on

two products each, for a total of $300,000, Dkt. 192;
         Case 1:18-cv-08411-VEC Document 193 Filed 07/31/20 Page 2 of 4




       WHEREAS the Court has discretion to determine the appropriate amount of statutory

damages, taking in account “(1) the expenses saved and the profits reaped by the defendant

infringer; (2) the revenues lost by the plaintiff; (3) the value of the [trademark]; (4) the deterrent

effect on others besides the defendant; (5) whether the defendant's conduct was innocent or

willful; (6) whether a defendant has cooperated in providing particular records from which to

assess the value of the infringing material produced; and (7) the potential for discouraging the

defendant,” Stark Carpet Corp. v. Stark Carpet & Flooring Installations, Corp., 954 F. Supp. 2d

145, 154 (E.D.N.Y. 2013) (citation omitted);

       WHEREAS Plaintiff has not provided sufficient information for the Court to quantify the

financial benefit gained by Digby, the amount of any revenue that Plaintiff may have lost as a

result of Digby’s conduct, nor the value of the infringed marks;

       WHEREAS Plaintiffs trademarks appear to be valuable, though its precise value is not

quantified, given its distribution in multiple high-end retailers, see SAC (Dkt. 88) ¶ 70;

       WHEREAS the determination of statutory damages is, therefore, largely based on

Digby’s willful infringement and repeated failure to appear in this action and the need for

deterrence, particularly given Digby’s evasive conduct, see Dkt. 192 (citing Digby shutting down

and creating new domain names in response to detection);

       WHEREAS imposing $10,000 per violation for pure deterrence purposes has been found

appropriate in willful violation cases in which information about profits and losses is largely

absent, see, e.g., Stark Carpet, 954 F. Supp. 3d at 154; and

       WHEREAS Plaintiff also seeks prejudgment interest of 9% and a permanent injunction,

pursuant to 15 U.S.C. § 1116(a), enjoining Digby from future violations of Plaintiff’s

trademark(s), Dkt. 192;



                                                   2
          Case 1:18-cv-08411-VEC Document 193 Filed 07/31/20 Page 3 of 4




        IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff shall have judgment against

Digby pursuant to Fed. R. Civ. P. 54(b) and 55(b) and be awarded the following monetary and

equitable relief:

             1. $150,000 (six violations at $25,000 each) in total statutory damages pursuant to

                 the Lanham Act, 15 U.S.C. § 1117(c) because of Digby’s willful infringement of

                 valuable marks and continued evasive conduct in response to detection, along

                 with post-judgment interest in accordance with 28 U.S.C. § 19611;

             2. Permanent injunction restraining and enjoining Digby, its officers, agents,

                 affiliates, employees and attorneys, intermediaries, distributors, warehousing, and

                 fulfillment houses, and all those persons or entities in privity or acting of, and

                 each and all of them, from:

                      a. Using the mark REVIVE or any term confusingly similar thereto as a part

                          of a trademark or service mark alone or in combination with other words,

                          names, or marks in connection with selling, offering or advertising of any

                          goods or services;

                      b. Using the mark REVIVE or any other names or marks confusingly similar

                          to the Ré Vive Trademarks (U.S. Reg. Nos. 2,539,403; 2,875,712; and

                          3,787,890) in connection with any business;

                      c. Holding itself out as the owner of a company authorized to use a mark

                          confusingly similar to the Ré Vive Trademarks, including, but not limited

                          to, REVIVE, RÉ VIVE, GET THE GLOW, or ACNE REPARATIF RÉ

                          VIVE;


1
         The Court declines to award pre-judgment interest, which is compensatory in nature, because Plaintiff has
not provided any information as to loss and has instead elected statutory damages.


                                                         3
         Case 1:18-cv-08411-VEC Document 193 Filed 07/31/20 Page 4 of 4




                  d.   Performing any actions using any words, names, or marks which are

                       likely to cause confusion, to cause mistake or to deceive, or to otherwise

                       mislead the trade or public into believing that Plaintiff and Digby are one

                       and the same or are in some way connected; or that Plaintiff is a sponsor

                       of Digby; or that Digby is in some manner affiliated with or associated

                       with or under the supervision of Plaintiff; or is likely in any way to lead

                       the trade or public to associate Digby with Plaintiff;

                  e. Using any trade practices whatsoever, which tend to compete unfairly with

                       or injure Plaintiff’s business or Ré Vive Trademarks and the goodwill

                       attached thereto; or

                  f. Otherwise competing unfairly with Plaintiff in any manner.

       The Clerk of Court is respectfully directed to dismiss all remaining defendants and

terminate all motions and deadlines and close the case.



SO ORDERED.

                                                          ___________________________
Date: July 31, 2020                                           VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  4
